Title: To John Adams from Jan Wynzouw, 26 April 1782
From: Wynzouw, Jan
To: Adams, John



’S hagen den 26 April, 1782

Geeft Te kennen Jan Wynzouw, Burger en Ingebooren in deeze Provintie, Thans Schoolmeester alhier Voorheen By de ningotie, hebbende eene Goede kennis Van Laakenen en Stoffen ook Van Boekhouden en een nauwkeurige Trant Van Reekenen, zoo in France als Engelsche Goederen, maar kan niet dan Hollandsche Taal Spreeken, Waardoor ik Geen affaire Veel heb konne Slaage, en nu Wel Gaarne Wilde iets anders by de hand neemen het Zoude mijn ’t Zelve zyn Waar het ook Was indien ik met al myn Vleyd vroeg of Laat maar een ordentelyk bestaan met myn vrouw en 4 kinderen mogte hebben daar Van myn oudste zoon Reeds een bekwaam Chergyn knegt is, maar de 3 andere nog tot myne Last in Eenen benauwden Tyd, en Waar in ik niet anders als ziektens en Teegenheeden Gehad heb maar nu alle Gezond, maar nu is er byna Voor myn niet te Verdienen—Zoude UWE: Exelentie my Gunstig Ergens in het een of ander ook konnen Plaatzen Waar het ook zy al Was het in America. Wy Willen ons Vaderland onder Gods bewaaring Wel vaarwel Zeggen, ik heb Gehoord UWE: Exelentie Zulke Lieden Wel aan een Zaak Zoude konne helpen.
Het is myn niet te doen om een Groot man te zyn maar een Stuk broot Voor myn en myn kinderen ben ik ook nooyd te traag Geweest om Zulks te Verdienen als ik in omstandigheeden Was, heb ik myn Leeven niets Verzuymt, en zoude Gaarne al myn Vleyd aan Legge indien ik iets bestending konde bekomen Waar toe ik myn op het nedrigst in UW Hoog Wel Edle geboore Gunst Recommandere en naar Needere aanbieding. Myner Dienst noeme ik myn en ben met alle Hoogagting Geboore Heer UWE Exelentie Ootmoedige Dienaar

J: WynzouwSchoolmeester onder de uylebomen


NB Zal de vryheyd nemen om Eens om bescheyd te komen.

